DETAILED ACTION

Status of Claims
•    The following is an office action in response to the communications filed 09/07/2022.
•    Claims 1 and 11 have been amended.
•    Claims 2-3, 6-8, 12-13, and 16-18 have been canceled.
•    Claims 21-22 have been added.
•    Claims 1, 4-5, 9-11, 14-15, and 19-22 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 21-22 are objected to because of the following informalities:

With regards to claims 21-22, the limitation “for display to the user for display in the interface” (claim 21: line 9; claim 22, line 11) appears to have a grammatical error. (Claim 1: Lines 28-29; Claim 11: Lines 29-30).  This limitation should likely read “for display to the user in the interface.”

Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-5, 9-11, 14-15, and 19-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1, 4-5, 9-10, and 21 are directed to a process, and claims 11, 14-15, 19-20, and 22 are directed to a manufacture. Therefore, claims 1, 4-5, 9-11, 14-15, and 19-22 are directed to statutory subject matter under Step 1 of the Alice/Mayo test (Step 1: YES).
The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong 2 of Step 2A).  See 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”.  
Taking claim 1 as representative, claim 1 recites at least the following limitations that are believed to recite an abstract idea: 
generating an account at a concierge system; 
storing associations between each of a plurality of user profiles and the account, each user profile corresponding to a different user of the concierge system; 
receiving a request to create an order including one or more items from a user of the concierge system corresponding to a user profile associated with the account;
 retrieving stored information identifying items previously included in one or more previous orders received from each of a set of other users corresponding to other user profiles also associated with the account and different than the user from whom the request was received; 
retrieving stored information identifying items previously included in one or more prior orders received from the user from whom the request was received; 
displaying information to the user from whom the request was received, the information displaying one or more items included in the order by the user from whom the request was received, the information also including a region displaying a plurality of elements, each element allowing a user to add one of the one or more of the identified items previously included in the one or more previous orders received from each of the set of other users to the user from whom the request was received and including a different region displaying a plurality of elements, each element allowing a user to add one of the one or more items previously included in the one or more prior orders received from the user to the user from whom the request was received;
sending a notification to each of at least the set of other users having corresponding profiles associated with the account;
receiving an additional request to include one or more additional items in the order from another user having a corresponding user profile associated with the account; and
including one or more additional items in the order in response to determining the concierge system received the additional request before a close date for the order specified by the user from whom the request to create the order was received.
The above limitations recite the concept of associating users with an account to share product order information relevant to a created product order.  These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors. Specifically, the claims are related to sales activities and behaviors because a request to create an order is made, and previous order information of associated users is displayed in response to the request. This is further illustrated in the Specification, paragraph [0031], describing how additional recommendations for items to include in a product order are provided to a user. This is further illustrated in paragraph [0027] of the Specification, describing how a user may be charged a payment in response to an order. Independent claim 11 recites similar limitations as claim 1, and as such, independent claim 11 falls within the same identified grouping of abstract ideas as claim 1. Accordingly, under Prong One of Step 2A of the 2019 PEG, claims 1 and 11 recite an abstract idea (Step 2A, Prong One: YES).
Under Prong Two of Step 2A of the 2019 PEG, claim 1 recites additional elements, such as an online concierge system, an interface, a plurality of user interface elements, and transmitting a notification from the online concierge system to client devices. Independent claim 11 recites the same additional elements as claim 1, and additionally recites a medium, and a processor. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration.  As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application.  Although these additional computer-related elements are recited, claims 1 and 11 merely invoke such additional elements as a tool to perform the abstract idea.  Implementing an abstract idea on a generic computer is not indicative of integration into a practical application.  Similar to the limitations of Alice, claims 1 and 11 merely recite a commonplace business method (i.e., associating users with an account to share product order information relevant to a created product order) being applied on a general purpose computer.  See MPEP 2106.05(f).  Furthermore, claims 1 and 11 generally link the use of the abstract idea to a particular technological environment or field of use.  The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer (see FairWarning v. Iatric Sys.).  Likewise, claims 1 and 11 specifying that the abstract idea of associating users with an account to share product order information relevant to a created product order is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer.  As such, under Prong Two of Step 2A of the 2019 PEG, when considered both individually and as a whole, the limitations of claims 1 and 11 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
                Since claims 1 and 11 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims 1 and 11 are “directed to” an abstract idea (Step 2A: YES).

Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons.
Returning to independent claims 1 and 11, these claims recite additional elements, such as an online concierge system, an interface, and transmitting a notification from the online concierge system to client devices. As discussed above with respect to Prong Two of Step 2A, although additional computer-related elements are recited, the claim merely invokes such additional elements as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Moreover, the limitations of claims 1 and 11 are manual processes, e.g., receiving information, analyzing information, sending information, etc.  The courts have indicated that mere automation of manual processes is not sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I)).  Furthermore, as discussed above with respect to Prong Two of Step 2A, claims 1 and 11 merely recite the additional elements in order to further define the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment, such as the Internet or computing networks (see Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)).  Similar to FairWarning v. Iatric Sys., claims 1 and 11 specifying that the abstract idea of associating users with an account to share product order information relevant to a created product order is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. 
Even when considered as an ordered combination, the additional elements do not add anything that is not already present when they are considered individually.  In Alice Corp., the Court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘[a]dd nothing…that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claims 1 and 11 simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claims 1 and 11 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).

Dependent claims 4-5, 9-10, 14-15, and 19-22, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea.  Dependent claims 4-5, 9-10, 14-15, and 19-22 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors.  Dependent claims 4-5, 9-10, 14-15, and 19-20 fail to identify additional elements and as such, are not indicative of integration into a practical application. Dependent claims 21-22 further identify additional elements, such as a machine learned model. Similar to discussion above the with respect to Prong Two of Step 2A, although additional computer-related elements are recited, the claims merely invoke such additional elements as a tool to perform the abstract idea. See MPEP 2106.05(f). As such, under Step 2A, dependent claims 4-5, 9-10, 14-15, and 19-22 are “directed to” an abstract idea. Similar to the discussion above with respect to claims 1 and 11, dependent claims 4-5, 9-10, 14-15, and 19-22 analyzed individually and as an ordered combination, invoke such additional elements as a tool to perform the abstract idea and merely indicate a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, and therefore, do not amount to significantly more than the abstract idea itself.  See MPEP 2106.05(f)(2). Accordingly, under the Alice/Mayo test, claims 1, 4-5, 9-11, 14-15, and 19-22 are ineligible.


Allowable Subject Matter

Claims 1, 4-5, 9-11, 14-15, and 19-22 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 101, set forth in this Office action.

Claims 1, 4-5, 9-11, 14-15, and 19-22 would be allowable if written to overcome the rejection under 35 U.S.C. 101 for substantially the same reasons as those set forth in the Office action dated 06/07/2022. For further details see the Office action dated 06/07/2022.

Response to Arguments
Applicant’s arguments, filed 09/07/2022, have been fully considered.

Claim Objections
Applicant argues the claim objections are overcome (Remarks page 9). The examiner disagrees. While the amendments have acted to overcome the previous claim objections, the amendments have given rise to new objections, as discussed above.

35 U.S.C. § 101
Applicant argues that the claims are integrated into a practical application because “[a]s illustrated in Example 37, locating user interface elements that are more likely to be used in easier-to-access positions is an improvement to a user interface…the claims as amended integrate the recited concepts into a practical application” (Remarks page 11). The examiner disagrees. Initially, the examiner notes that the subject matter eligibility examples are hypothetical and only intended to be illustrative of the claim analysis under the 2019 PEG. These examples are to be interpreted based on the fact patterns set forth within each example, as other fact patterns may have different eligibility outcomes. With respect to Example 37, the background provided describes a technical problem where users are limited in the ways in which they can organize icons on their display. Users may have a large number of icons on their display, making it difficult to find the icons most used. Example 37 addresses this issue by providing a method for rearranging icons on a graphical user interface (GUI), wherein the method moves the most used icons to a position on the GUI, specifically, closest to the “start” icon of the computer system, based on a determined amount of use. The preferred embodiments of Example 37 involve steps such as determining interface icon usage. By contrast, the instant claims provide no similar technical solution. While the examiner acknowledges Applicant’s citation to paragraph [0064] of the Specification, the examiner notes that displaying the previously purchased items in a specific region is not a technical solution to a technical problem. Providing previous purchases to a user is not a technical improvement but rather an improvement to the abstract idea. Displaying previous purchase data to a user is different from determining usage of icons and arranging those icons in a particular way on a screen based on the usage determined. With respect to Applicant’s argument regarding the system identifying items based on a threshold amount, the examiner notes that this is merely an improvement to the abstract idea of identifying relevant items. While additional elements including interface features are recited in the claims, they are merely peripherally incorporated in order to implement the abstract idea. Put another way, these additional elements are merely used to apply the abstract idea of associating users with an account to share product order information relevant to a created product order in a technological environment without effectuating any improvement or change to the functioning of the additional elements or other technology. Unlike Example 37, Applicant’s disclosure does not articulate or suggest how these additional elements function, individually or in combination, in any manner other than using generic functionality nor does the disclosure articulate how the elements provide a technical improvement. Accordingly, the additional elements do not integrate the abstract idea into a practical application. 
Applicant argues that claims 21-22 are 101 eligible because “the claimed machine learned model is a detailed technical solution to a technical problem arising specifically in the realm of computer technologies.” (Remarks page 12). The examiner disagrees. The October 2019 Update to Subject Matter Eligibility provided guidance on how to evaluate whether claims recite an improvement in the functioning of a computer or an improvement to other technology or technical field. For example, the October 2019 Update states “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.” The guidance states that “[t]he specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art,” and that, “conversely, if the specification explicitly sets forth an improvement but in a conclusory manner…the examiner should not determine the claim improves technology.” That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. Looking to the specification is a standard that the courts have employed when analyzing claims as it relates to improvements in technology. For example, in Enfish, the specification provided teaching that the claimed invention achieves benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). Additionally, in Core Wireless the specification noted deficiencies in prior art interfaces relating to efficient functioning of the computer. Core Wireless Licensing v. LG Elecs. Inc., 880 F.3d 1356 (Fed Cir. 2018). With respect to McRO, the claimed improvement, as confirmed by the originally filed specification, was “…allowing computers to produce ‘accurate and realistic lip synchronization and facial expressions in animated characters…’” and it was “…the incorporation of the claimed rules, not the use of the computer, that “improved [the] existing technological process” by allowing the automation of further tasks”. McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, (Fed. Cir. 2016).
While the examiner acknowledges that improvements to the functioning of a computer or to any other technology or technical field may constitute integration into a practical application (see MPEP 2106.05(a)), the instant claims do not provide a technical improvement. Rather, the claims provide an improvement to the abstract idea of associating users with an account to share product order information relevant to a created product order. This is illustrated in specification paragraph [0003] which discusses leveraging information about multiple users to make product order recommendations. With respect to Applicant’s arguments regarding predicting availability of items, the examiner notes that this is encompassed by the abstract idea and represents an improvement to the abstract idea. 
Although the claims include computer technology such as an online concierge system, an interface, a plurality of user interface elements, transmitting a notification from the online concierge system to client devices, and a machine learned model, such elements are merely peripherally incorporated in order to implement the abstract idea. Put another way, these additional elements are merely used to apply the abstract idea of associating users with an account to share product order information relevant to a created product order in a technological environment without effectuating any improvement or change to the functioning of the additional elements or other technology. This is unlike the improvements recognized by the courts in cases such as Enfish, Core Wireless, and McRO. Unlike precedential cases, neither the specification nor the claims of the instant invention identify such a specific improvement to computer capabilities. The instant claims are not directed to technological improvements but are directed to improving product order recommendations. The claimed process, while arguably resulting in a more accurate product order, is not providing any improvement to another technology or technical field as the claimed process is not, for example, improving the server and/or computer components that operate the system. Rather, the claimed process is utilizing data sets related to purchasing history while still employing the same server and/or computer components used in conventional systems to improve associating users with an account to share product order information relevant to a created product order, e.g. a business method, and therefore is merely applying the abstract idea using generic computing components. As such, the claims are not integrated into practical application.
Applicant argues the dependent claims are eligible for the same reasons as the independent claims (Remarks page 13). The examiner disagrees. As discussed in the paragraphs above, as well as in the 101 rejection above, the 101 rejection of claims 1 and 11 has been maintained. The 101 rejection of the independent claims has been maintained for the same reasons as discussed above.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA MAE MITROS whose telephone number is (571)272-3969. The examiner can normally be reached Monday-Friday from 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 5712726764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA MAE MITROS/Examiner, Art Unit 3625           

/ALLISON G WOOD/Primary Examiner, Art Unit 3625